         Case 1:11-cr-00936-RJS Document 162
                                         161 Filed 09/09/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                              United States Attorney
                                              Southern District of New York

                                              The Silvio J. Mollo Building
                                              One Saint Andrew’s Plaza
                                              New York, New York 10007


                                              September 9, 2021
                                                                IT IS HEREBY ORDERED that the
By Electronic Mail and CM/ECF                                   government's request for an
                                                                extension of time is GRANTED. The
The Honorable Richard J. Sullivan                               government shall file its written
United States Circuit Judge 1                                   submission by September 17, 2021,
United States Court of Appeals for the Second Circuit           and defense counsel shall file a
                                                                response by September 21, 2021.
40 Foley Square                                                 No further extensions will be
New York, New York 10007                                        granted absent truly exceptional
                                                                circumstances.
      Re:    United States v. Casimir Griffin,
                  11 Cr. 936 (RJS)
                                                                        09/09/21
Dear Judge Sullivan,

       The Government writes respectfully to request a one-week extension of time
for both parties to file written submissions regarding the hearing on allegations of
defendant Casimir Griffin’s violations of the terms of his supervised release.

       As the Court is well-aware, the United States Probation Office alleged that
Griffin violated the terms of his supervised release in eight specifications. The Court
held evidentiary hearings over two days: July 28, 2021, and August 27, 2021. The
evidentiary hearings included testimony and exhibits submitted by both the Govern-
ment and Griffin.

       On August 27, 2021, the Court directed the Government to file a post-hearing
submission by tomorrow, September 10, 2021, and Griffin to submit a letter by Sep-
tember 14, 2021, indicating whether he wishes to make a further written submission
or proceed directly to oral argument, and proposing a schedule for said submis-
sions/oral argument.

       The Assistant U.S. Attorney primarily responsible for the hearing is currently
unavailable to complete the submission due to personal obligations. Although he will
become available in the next several weeks, in order to move this case, I will prepare
and file the Government’s written submission before that time. As the Court is aware,
I am familiar with the case and with the hearing. However, a short extension would


1Sitting by designation as a United States District Judge for the Southern District of
New York
        Case 1:11-cr-00936-RJS Document 162
                                        161 Filed 09/09/21 Page 2 of 2

 Hon. Richard J. Sullivan
 September 9, 2021
 Page 2 of 2


allow me to ensure that the submission is complete and as helpful to the Court as
possible.

      Accordingly, the Government respectfully requests that its time to file a writ-
ten submission be extended to September 17, 2021, and that Griffin’s time to respond
be extended to September 21, 2021.

      I have spoken with defense counsel, John Kaley, Esq., who consents to this
request.

      Please do not hesitate to contact me with any questions.


                                       Very truly yours,

                                       AUDREY STRAUSS
                                       United States Attorney

                                by:    _______________________________
                                       Michael D. Maimin
                                       Assistant United States Attorney
                                       (914) 993-1952

cc:   John F. Kaley, Esq. (by electronic mail and CM/ECF)
      U.S. Probation Officer Erica Cudina (by electronic mail)
